Citation Nr: 0709995	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residual of a 
mortar shrapnel wound of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of January 2002 rendered by 
the Indianapolis, Indiana, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  The claim was remanded 
in August 2004 and has since been returned to the Board for 
final appellate review.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam where he 
claims he was wounded in the left knee via shrapnel from 
enemy mortar fire.

2.  The veteran's service medical records are negative for 
any treatment of a shrapnel wound of the left knee.

3.  The veteran's end-of-enlistment physical is negative for 
any findings indicative of a left knee disability secondary 
to a shrapnel wound.

4.  A medical doctor has not etiologically linked the 
veteran's current left knee disability with the veteran's 
military service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107(West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran now comes before the Board claiming that he now 
suffers from a left knee disability secondary to a mortar 
shrapnel wound he received while he was stationed in Vietnam.  
The claim has been denied and the veteran has appealed to the 
Board for further review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 3 
.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of an August 2003 
letter from the agency of original jurisdiction (AOJ) to the 
veteran that was issued after the AOJ's initial decision.  
The letter informed the veteran of what evidence was required 
to substantiate the claim and of his, and VA's, respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
VA.  

Despite the fact that the notice was provided after the 
original AOJ action, the Board finds that there was a "lack 
of prejudice from improper timing of the notice."  That is, 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although one notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA informed the veteran of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the veteran notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the veteran that it would request records and other evidence, 
but that it was the veteran's responsibility to ensure that 
the VA received the records.  The veteran was told that he 
should inform the VA of any additional records or evidence 
necessary for his claim.  The Board would add that the 
veteran's accredited representative has also been informed of 
the information needed to support the veteran's contentions.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  
Additionally, based on the information provided by the 
veteran, the VA obtained the veteran's service records and 
requested additional information concerning the veteran from 
the Joint Service Records Retention Center (JSRRC).  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim, and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection or an increased evaluation 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection or an increased evaluation is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection but he was not 
provided with the information concerning the assignment of a 
disability evaluation and an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board is denying the veteran's request for service 
connection, any question as to the appropriate effective date 
or the disability evaluation to be assigned is rendered moot.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The veteran has now come before the VA claiming that he 
received a shrapnel wound to his left knee while he was 
stationed in Vietnam.  He has said that a mortar shell landed 
near him and the resulting shrapnel pierced his knee.  He 
claims that he was treated for the wound and returned to full 
duty.  Because he now suffers from a disability of the left 
knee, including arthritis, the veteran contends that the 
reported wound he suffered from caused his current disability 
and as such, he should be awarded VA benefits.  

As a result of his claim, the VA obtained the veteran's 
service personnel records and contacted JSRRC.  The reason 
why these records were obtained and why the JSRRC was 
contacted was for the purpose of determining whether any 
official records would confirm the veteran's assertions.  A 
review of the veteran's DD Form 214 and his service personnel 
records fail to show the awarding of such a medal.  

JSRRC further provided the following:

A review of the casualty lists failed to 
show that [the veteran] was wounded in 
South Vietnam.  We also reviewed the 
Morning Reports (MR) submitted by [the 
veteran's unit] from January 1, 1968 
until March 1, 1968.  The MR . . . 
reports that [the veteran] departed the 
unit for assignment to the US Army 
Vietnam Returnee Detachment with an 
effective date of February 25, 1968.  The 
only other MR that mentioned [the 
veteran] was dated February 12, 1968 and 
reports that he was promoted . . . 

A review of the veteran's service medical records are also 
negative for findings indicative of treatment for or findings 
indicative of a shrapnel wound of the left knee.  

The veteran underwent a VA orthopedic examination of the left 
knee in February 2003.  Upon completion of the exam, the 
doctor wrote that the veteran did have advanced degenerative 
changes of the left knee with large retro patellar 
osteophytes with medial and lateral joint space narrowing.  
The doctor further noted that the x-ray films produced of the 
knee did not show shrapnel therein.  The doctor opined that 
he could not etiologically link the veteran's current 
disorder with the reported Vietnam left knee wound.  

As a result of the veteran's claim, the VA has obtained the 
veteran's private and government medical records.  While 
these records do show treatment for a left knee disability, 
they do not provide an etiological medical opinion that links 
the veteran's current left knee disability with his military 
service.  

Additionally, in the documents provided in "support" of the 
veteran, are two statements - one from his wife and one from 
his sister.  Both of the statements report that when they saw 
the veteran shortly after his return from Vietnam, the 
veteran had a bandage on his left knee.  Both the wife and 
sister wrote that the veteran had been injured while he was 
in Vietnam.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges that the veteran now suffers from a 
left knee disability.  The medical records obtained by the VA 
confirm the presence of such a disorder.  However, as 
reported above, the veteran's service medical records are 
negative for any findings or complaints indicative of a left 
knee disability.  They are negative for any type of treatment 
of the left knee shrapnel wound, which is contrary to the 
veteran's assertions.  

The veteran and his representative have insinuated that the 
information provided by the veteran's wife and sister support 
the veteran's contentions, i.e., that the veteran actually 
suffered from a shrapnel wound while he was stationed in 
Vietnam.  This evidence is considered lay evidence, and it is 
certainly deemed credible.  38 C.F.R. § 3.159(a)(2) (2006).  
However, neither the wife nor sister have shown, nor claimed, 
that they are qualified, through education, training or 
experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, their opinions, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, they are insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2006); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, since neither person was actually with the 
veteran while he was in Vietnam, their allegations of what 
the veteran told them is based on hearsay, and is simply too 
attenuated to credibly establish the occurrence of the 
underlying issue - the shrapnel wound of the left knee.

The Board acknowledges the statements by the veteran relating 
his current left knee disability to service.  Undoubtedly, 
these statements made over the years by the veteran, and 
repeated by the veteran's accredited representative, were 
made in good faith; however, the veteran is not a doctor nor 
has he undergone medical training.  The Board notes that the 
veteran is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He cannot state, with medical certainty, that he does have a 
knee disability that was the result of or related to his 
military service or to an incident that has not been 
objectively corroborated.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a disability of the left knee, 
credible medical evidence etiologically linking this 
condition with the veteran's military service or to a 
possible undocumented injury that the veteran suffered 
therefrom while in service has not been presented.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for the residual of a 
mortar shrapnel wound of the left knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


